Judgment, Supreme Court, New York County (Carol E. Huff, J.), entered March 26, 1992, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
The doctrine of res judicata bars this New York County action. Plaintiff’s prior action, which was brought in Nassau County, and which was dismissed with prejudice, was premised on the same transactions and grounds as the instant action. While plaintiff seeks different relief in this action, that does not save the complaint from dismissal (see, O’Brien v City of Syracuse, 54 NY2d 353, 357). Moreover, while plaintiff added several new defendants to the New York County action, they all are either in privity with the defendants in the Nassau County action or are merely legal counsel to the defendants, and plaintiff cannot therefore avoid the bar of res judicata (Gramatan Home Investors Corp. v Lopez, 46 NY2d 481).
We have considered all other claims and find them to be of no merit. Concur—Sullivan, J. P., Carro, Kupferman and Rubin, JJ.